April 23, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
GUGGENHEIM CORPORATE FUNDING, LLC, ORPHEUS HOLDINGS LLC,
 STELLAR FUNDING LTD., AND ORPHEUS FUNDING LLC, Appellants

NO. 14-13-00809-CV                          V.

            VALERUS COMPRESSION SERVICES, L.P., Appellee
                 ________________________________

       This cause, an appeal from the judgment in favor of appellee, Valerus
Compression Services, L.P., signed June 19, 2013, was heard on the transcript of
the record. We have inspected the record and find no error in the judgment. We
order the judgment of the court below AFFIRMED.

      We order appellants, Guggenheim Corporate Funding, LLC, Orpheus
Holdings LLC, Stellar Funding Ltd., and Orpheus Funding LLC, jointly and
severally, to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.